Citation Nr: 0701633	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  95-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for left eye 
disability as a result of surgery performed during VA 
hospitalization from January to February 1976, or as the 
result of post-surgical treatment.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.






WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
RO.  

In September 1999 and January 2001, the Board remanded the 
case for additional development of the record and other 
procedural action.  

By a February 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and by a November 2002 Order, the Court granted a Joint 
Motion of the veteran and the VA General Counsel to vacate 
and remand the Board's decision.  

Following receipt of an expert medical opinion regarding the 
issue on appeal, the Board again denied the veteran's claim 
in November 2005.  

The veteran also appealed this Board decision, and by a 
November 2006 Order, the Court granted a Joint Motion of the 
veteran and the VA General Counsel to vacate and remand the 
Board's decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the October 2006 Joint Motion of the veteran and the VA 
General Counsel, the parties noted that, in an August 1998 
statement, Dennis L. Williams, M.D., discussed the 
possibility that the veteran's VA surgery in 1976 contributed 
to cause his current left eye disability.  

The veteran and the VA General Counsel expressed the concern 
that, although Dr. Williams's opinion had been cited in the 
2002 Joint Motion for remand, the Board had not addressed 
this opinion in its November 2005 decision.  

In this regard, the Board notes that Dr. Williams's opinion 
was not discussed in the January 2005 expert opinion obtained 
by the Board.  The expert opinion also does not include a 
discussion of favorable November and December 1998 opinions 
from Robert M. Dean, M.D., which were discussed in the text 
of the October 2006 joint motion for remand.  

For these reasons, the Board finds that a further VA 
ophthalmologic examination is needed prior to further Board 
action and that this examination report should contain a 
discussion of all relevant medical opinions of record.  

Additionally, in the Joint Motion for remand, the parties 
noted that it was not clear from the record whether Dr. Dean, 
in rendering his opinions, had reviewed the veteran's claims 
file.  

In a prior contact with Dr. Dean, the RO had not sought 
clarification of this matter.  This concern should also be 
addressed on remand.  

Accordingly, this appeal is REMANDED to the RO for the 
following action:

1.  After obtaining a signed release form 
from the veteran, the RO should contact 
Dr. Dean and request all relevant medical 
documentation concerning the veteran's 
left eye disorder.  The RO should also 
inquire whether, in rendering the 1998 
opinions, Dr. Dean had reviewed the 
veteran's claims file.  

All records obtained by the RO must be 
added to the claims file, and, if such 
records are unavailable, documentation to 
that effect should be included in the 
file.  

2.  Then, the veteran should be afforded 
a VA ophthalmologic examination, with an 
appropriate examiner, to determine the 
etiology of his claimed left eye 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, to 
include visual testing.  The examiner 
should render a pertinent left eye 
diagnosis and describe the degree of 
severity of the veteran's disorder.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the surgery 
performed during VA hospitalization from 
January to February 1976, or the post-
surgical treatment, resulted in 
additional left eye disability.  As the 
veteran's claim predates changes to 
38 U.S.C.A. § 1151 from 1997, this 
opinion should not be conditioned on 
findings of negligence or other fault; 
rather, the sole inquiry should be the 
question of additional disability.  

In rendering this opinion, the examiner 
should discuss the relative probative 
value of the previous medical opinions of 
record, including the August 1998 opinion 
from Dennis L. Williams, M.D.; the 
November and December 1998 opinions from 
Robert M. Dean, M.D.; the July and August 
2003 opinions from Robert C. Urban, Jr., 
M.D.; the prior VA examination reports; 
and the expert medical opinion obtained 
by the Board in January 2005.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Following completion of all indicated 
development, the veteran's claim should 
then be readjudicated.  If any 
determination remains unfavorable, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


